PER CURIAM.
The order revoking the defendant Anthony Scott’s probation based on the defendant’s use of intoxicants to excess is affirmed. At the probation revocation hearing below, the state established by the greater weight of the evidence that a police officer observed the defendant staggering down the street in an intoxicated state inhaling automobile transmission fluid. This showing, in our view, was sufficient to revoke the defendant’s probation; we have not overlooked the defendant’s contrary arguments, but are not persuaded thereby. See, e.g., Fernander v. State, 434 So.2d 24 (Fla. 3d DCA 1983); Miller v. State, 420 So.2d 631 (Fla. 2d DCA 1982); Singletary v. State, 290 So.2d 116 (Fla. 4th DCA), cert. dismissed, 293 So.2d 361 (Fla.1974).
Affirmed.